Title: To George Washington from Henry Lee, Jr., 20 May 1787
From: Lee, Henry Jr.
To: Washington, George

 

Dear General,
N. York May 20th [17]87

It is with reluctance that I trouble you on any matter of a private nature, but the peculiar hardship of Mr Heards case I hope will fully apologize for this interruption.
Mr Heard was an officer in my regiment—in the year 1780 I received an order from the Quartermaster General to impress a Number of horses in Monmouth county in obedience to an order from you on the subject, it being probable from the contiguity of that county to this town that the enemy might possess themselves of the horses there & your army being then in want of this article. Mr Heard was employed by me among other officers to execute this business.
Since the peace he has been sued by the owner of one of the impressed horses, & may probably suffer considerably. In this situation he is induced to wait on you, trusting from this explanation, that you will chearfully give him every aid in your power. With the same propriety may every officer in the late army be called on for retribution for articles impressed by military order, as the present gentleman, yet it seems not improbable, but the court may decree against him, unless he can produce a let. from you on the subject. I am my dear Genl with unceasing affection & respect

Henry Lee Jur

